DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/05/2022. Claims 1-13 and 17-19 are pending. Claims 12-13, 17 and 18 remain withdrawn. It is noted that the claims filed 01/05/2022 have improperly renumbered and deleted claims. Claims 17 and 18 of the claims filed 01/05/2022 correspond to withdrawn claims 19 and 20 of the claims filed 02/09/2021. Additionally, Applicant has added new claim 19 to the claims filed 01/05/2022. For purposes of examination the examiner will consider new claim 19. A corrected claim set should be filed. 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 7, delete “the” before “each screw tulip.”  Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (U.S. 2006/0195098 A1).
Concerning claim 1, Schumacher discloses a pedicle screw system, comprising: a spinal rod (see Fig. 2, element 14) having a curvature (see par. 0048 – inwardly curved); multiple screw tulips (see Fig. 2, element 26 and Fig. 1), each screw tulip having a rod receiving channel (see Fig. 2 below) configured to receive the spinal rod; a shank (see Fig. 2, element 24) configured to anchor each screw tulip and spinal rod to a pedicle; a bushing (see Fig. 2, element 68) disposed within each screw tulip between an interior surface of the screw tulip and a first end of the shank, the bushing comprising a bushing channel (see Fig. 2 below) configured to receive the spinal rod; and a set screw (see Fig. 2, element 60) configured to apply pressure to the spinal rod to compress the spinal rod against the first end of the shank and the bushing; wherein a first side of the bushing channel is defined by a top edge of a first wall (see Fig. 2 below) of the bushing, a second side of the bushing channel is defined by a top edge of a second wall (see Fig. 2 below) of the bushing, and the bushing channel being set at an angle defined by the top edge of the first wall and the top edge of the second wall; wherein each screw tulip of the multiple screw 
[AltContent: textbox (Top Edge of 2nd  Wall of Bushing)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Top Edge of 1st Wall of Bushing)][AltContent: textbox (Bushing Channel)][AltContent: arrow][AltContent: textbox (Rod Receiving Channel)]
    PNG
    media_image1.png
    562
    529
    media_image1.png
    Greyscale

Concerning claim 2, the bushing channel (see Fig. 2 below) comprising a flat bushing channel from the top edge of the first wall to the top edge of the second wall.

[AltContent: arrow][AltContent: textbox (Angled cut of set screw)][AltContent: connector][AltContent: connector][AltContent: textbox (Flat Rod receiving Channel)][AltContent: arrow][AltContent: textbox (Angle of rod receiving channel of screw tulip corresponding to angle of bushing channel)][AltContent: connector][AltContent: arrow][AltContent: textbox (Flat Bushing Channel)]
    PNG
    media_image1.png
    562
    529
    media_image1.png
    Greyscale


Concerning claim 6, wherein the rod receiving channel of the screw tulip has a first circumference, the bushing channel has a second circumference, and the first circumference is larger than the second circumference – as the bushing fits within the screw tulip, see Fig. 2 above.
Concerning claim 7, wherein the rod receiving channel of the screw tulip is set at an angle corresponding to the angle of the bushing channel (see Fig. 2 above).
Concerning claim 8, wherein the rod receiving channel of the screw tulip is flat (see Fig. 2 above).

Concerning claim 11, wherein the angled cut has a radius corresponding to the curvature of the spinal rod (see par. 0052).
Concerning claim 19, each screw tulip of the multiple screw tulips has a first direction and a second direction, the first direction and the second direction of each screw tulip being the same or different. It is noted that the screw tulip includes a polyaxial coupling and therefore can be positioned in multiple directions. 

Claim(s) 1, 3-6, 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (U.S. 7,678,137 B2).
Concerning claim 1, Butler discloses a pedicle screw system, comprising: a spinal rod having a curvature (see col. 12, line 34); multiple screw tulips (see Fig. 14, element 200 and col. 2, lines 49-52), each screw tulip having a rod receiving channel (see Fig. 14, element 207) configured to receive the spinal rod; a shank (see Fig. 14, element 32) configured to anchor each screw tulip and spinal rod to a pedicle; a bushing (see Fig. 14, element 194) disposed within each screw tulip between an interior surface of the screw tulip and a first end of the shank, the bushing comprising a bushing channel (see Fig. 14, element 222) configured to receive the spinal rod; and a set screw (see Fig. 14, element 198) configured to apply pressure to the spinal rod to compress the spinal rod against the first end of the shank and the bushing; wherein a first side of the bushing channel is defined by a top edge of a first wall (see Fig. 14, near element 224) of the bushing, a second side of the bushing channel is defined by a top edge of a second wall (see Fig. 14 near element 223) of the bushing, and the bushing channel being set at an angle defined by the top edge of the first wall and the top edge of the second wall; wherein each screw tulip of the multiple screw tulips is configurable to align in independent directions (see col. 2, lines 
Concerning claim 3, the bushing channel comprising a curved bushing channel (see Fig. 14, element 222) from the top edge of the first wall to the top edge of the second wall.
Concerning claim 4, wherein the curved bushing channel comprises a curve corresponding to the curvature of the spinal rod (see Figs. 14 and 19).
Concerning claim 5, wherein the bushing channel comprises a stepped bushing channel from the top edge of the first wall to the top edge of the second wall (see Fig. 14, top surface of element 194).
Concerning claim 6, wherein the rod receiving channel of the screw tulip has a first circumference, the bushing channel has a second circumference, and the first circumference is larger than the second circumference – as the bushing fits within the screw tulip, see Fig. 15.
Concerning claim 9, wherein the rod receiving channel of the screw tulip is stepped (see Fig. 14, element 207).
Concerning claim 19, each screw tulip of the multiple screw tulips has a first direction and a second direction, the first direction and the second direction of each screw tulip being the same or different. It is noted that the screw tulip includes a polyaxial coupling and therefore can be positioned in multiple directions. 

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “the spherical shaped head of Schumacher does not allow for each screw tulip to align in independent directions, as recited by independent claim 1 of the present application,” it is noted that the screw tulip is connected to the shank via a polyaxial connection. Accordingly, each screw tulip of the multiple screw tulips can align in independent directions to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773